441 F.2d 268
The RAVENEL COMPANY, Inc., Plaintiff-Appellee-Cross Appellant,v.Wilson P. ABRAHAM, Defendant-Appellant-Cross Appellee.
No. 30954.
United States Court of Appeals, Fifth Circuit.
May 6, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge. 275 F.Supp. 797.
M. Aubrey McCleary, Jr., McCollister, Belcher, McCleary & Fazio, Baton Rouge, La., for defendant-appellant-appellee.
R. W. Williams, Jr., H. K. Sweeney, Baton Rouge, La., for plaintiff-appellee-appellant.
Before GOLDBERG, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966